741 N.W.2d 12 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffery Keith SNYDER, Defendant-Appellant.
Docket No. 132865. COA No. 273652.
Supreme Court of Michigan.
October 3, 2007.
By order of May 23, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the November 27, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case for resentencing.